DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
Status of Claims
Claims 1, 6, 16-18, and 20 are currently amended. 
Claims 13 and 19 were previously presented. 
Claims 2-5, 7-12, and 14-15 are originals. 
Claims 1-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.

1) Regarding applicant’s arguments on pages 7-10 “The Applicant respectfully disagrees with the Examiner that claims 1, 17, and 20 are "directed to" the abstract idea of "providing information regarding a firm to someone interested in that firm" since the application identifies in at least paragraph [0003] that it may be directed towards leveraging in office resources with an increasingly mobile workforce”, “Applicant submits that the amended claims recite a client device, which exchanges certain data with both an external entity and a server device, which elements incorporate leveraging technology to allow for permitting a user to access otherwise in-enterprise information and external information and to leverage that access to possibly reduce the amount of time required to search, locate, engage, and interact with prospective clients. Applicant submits that, prong two of revised Step 2A would therefore clearly be met. That is, the claims clearly recite additional elements that integrate the (alleged) judicial exception into a practical application (i.e., provide an integration between a client device, an external device, and a server device to enable a user of a client device to access and leverage access to internal and external information stored by both an enterprise system and an external entity)”, “Applicant also submits that Claim 1 as amended further clarifies the integration into a practical application and the manner in which the claimed subject matter improves the functioning of a computer or other technology”, “In the provided example, not only does the client device enable users to more rapidly search for, locate, and engage with entities, the client device, via an association with an enterprise system and via external information received from external entities, the system can detect incomplete information (e.g., claim 6) with any internal information that has been collected and stored by the server device and receive information from external entities to provide technical efficiencies to the overall system that underpin the practical application described in the present application.”, “Clearly these display advantages are realized by utilizing the client device to integrate with both the external entity and server device to enable information to be requested by the client device and to receive the internal and external information, advantages which cannot be realized without the improved computing system and integrated practical application described in the present application”, and “In this respect, the Applicant directs the Examiner to Example 34 to a System for Filtering Internet Content from the USPTO's Examples issued between December 16, 2014 through December 15, 2016. In Example 34, upon review of the whole claim, the USPTO determines that the claim to filtering content is patent matter eligible”.
The examiner respectfully disagrees.
The pending claims recite an abstract idea of enabling contact for a user with an entity based on scoring internal and external information for the entity. The present claims’ limitations recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for enabling contact for a user with an entity based on scoring internal and external information for the entity. The client device as claimed by applicant is only doing search and obtaining internal and external information in order to score an entity. There is no practical application of any kind. Claimed improvements such as “incorporate leveraging technology to allow for permitting a user to access otherwise in-enterprise information and external information and to leverage that access to possibly reduce the amount of time required to search, locate, engage, and interact with prospective clients”, and “the system can detect incomplete information (e.g., claim 6) with any internal information that has been collected and stored by the server device and receive information from external entities to provide technical efficiencies to the overall system that underpin the practical application described in the present application” are business improvement and not technical improvements. Further, Example 34 is distinguished from the present claims because in Example 34 an inventive concept can be found in the unconventional and non‐generic combination of known elements, and more specifically “the installation of a filtering tool at a specific location, remote from the end‐users, with customizable filtering features specific to each end user” where the filtering tool at the ISP is able to “identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account.” The Federal Circuit also determined that the claimed arrangement of elements in the system results in an improvement in the technology of filtering content on the Internet, because it offers “both the benefits of a filter on the local computer, and the benefits of a filter on the ISP server. In the present claims the filtering is just a generic filtering of entities based on criteria. As a result, the present claims recite an abstract idea without additional elements to integrate the claims into a practical application.
2) Regarding applicant’s arguments on pages 10-12 “As set out in the claims, the client device leverages the information from various information to reduce the amount of time required to search, locate, engage, and interact with prospective clients in the mobile workplace.”, “Moreover, Applicant submits that the specific locations of determinations set out in the amended claim are unconventional. First, as set out by the Applicant in respect of the Examiner's 103 analysis, conventional systems push proprietary databases (e.g., the D&B database of Lane), whose central premise is to eliminate the need for external sources with superior information and analysis. In the claimed invention, the client device recovers internal information and external information and leverages said information”, “Thus, like in BASCOM, the claimed combination of additional elements presents a specific, discrete implementation of the abstract idea”, and “Applicant submits that the amended claims, similar to the ATM claims described in Example 25, employ a sequence of features set out in the claimed limitations to address problems associated with increasing an increasingly mobile workplace (e.g., at paragraph [0003] in the present application, as set out above). The claimed invention leverages internal and external information, and the sequence requires the client device to filter the plurality of entities into a subset of entities, and thereafter to request information from the enterprise system associated with the subset of entities, and thereafter to determine a ranking to identify entities in the user interface”
The examiner respectfully disagrees.
“the client device leverages the information from various information to reduce the amount of time required to search, locate, engage, and interact with prospective clients in the mobile workplace” as stated is a business improvement and the present claims generically retrieving information from local and remote resources. Further, In Bascom, the claims solved an internet centric problem of filtering internet content. The internet as computer technology as well as the computers are a necessary components of the claims. In other words, it is impossible to perform the claims without the use of the internet because no analog version of the problem existed prior to the internet. 
On the other hand, the client device in the current claims is not a necessary component to perform the abstract idea described in the claims. The present claims are merely linked to the computing device to solve the problem faced by suppliers and customers when locating a supplier. The removal of the computing device from the current claims and the use of pre-internet/pre-computer technology does not affect the performance of the abstract idea of enabling contact for a user with an entity based on scoring internal and external information for the entity. Therefore, Bascom is distinguishable from the current claims because current claims are merely linking the combination of the conventional and routine computer components to the abstract idea in order to solve a business problem, while in Bascom, the abstract idea is necessarily rooted in the combination of the conventional and routine computer components.
Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 13-15 “The cited passages of Lane fail to teach the at least the limitations of "receive from an external entity other than the enterprise system or an affiliate thereof, via the communications module, external information corresponding to the subset of entities... use both the internal information and the external information to determine, for each entity in the subset, a ranking... identify one or more of the subset of entities in the user interface based on the ranking”, and “Therefore, paragraph [0172] cited by the Examiner does not teach or suggest the limitations of the limitations of "receive from an external entity other than the enterprise system or an affiliate thereof, via the communications module, external information corresponding to the subset of entities... use both the internal information and the external information to determine, for each entity in the subset, a ranking... identify one or more of the subset of entities in the user interface based on the ranking.”
The examiner respectfully disagrees.
As discussed in details below, the Examiner introduced the newly cited reference Hussain which specifically teache using external information when the internal information is insufficient. Lane teaches receive from an external entity other than the enterprise system or an affiliate thereof, via the communications module, external information corresponding to the subset of entities; [Lane, para. 0109, Lane teaches “In an embodiment the map tool can include a native map application for the BOP Module 252 to generate a map interface for a user. In an embodiment, the map tool 262 can be configured to use a third party map application, for example Google Maps, Apple Maps, MapQuest, etc.” wherein using external mapping information from external database. See instant specification para. 0028 “As discussed in greater detail below, the external databases 24 can also include geolocating and mapping data and/or global positioning system (GPS) data”]
Lane does not specifically teach, however, Hussain teaches use both the internal information and the external information to determine, for each entity in the subset, a ranking of being a prospective entity to interact with; [Hussain, para. 0017, Hussain teaches “In some cases, the resulting fidelity score may suggest that the user has a likelihood of default above a particular threshold, or the information available on the user (i.e., the client data, internal data, and verification data), may be insufficient to generate a reliable fidelity score (e.g., a minimum number of input values are not available), in which case, the system may submit a request to an external entity (e.g., a credit bureau, a bank, etc.) for additional data” wherein using internal data and external data when the internal data is insufficient to rank (score) entities. See instant para. 0020 “obtaining information corresponding to each of the subset of entities may include searching at least one internal database for a match with an entity having an existing relationship, and searching at least one external database when no match is found using the at least one internal database”].The combination of Lane an Hussain teach the limitation “receive from an external entity other than the enterprise system or an affiliate thereof, via the communications module, external information corresponding to the subset of entities; use both the internal information and the external information to determine, for each entity in the subset, a ranking of being a prospective entity to interact with;” Further, the Examiner relied on paragraph 0109 of Lane to teach receiving the external information not paragraph 0172.
As a result, the Examiner maintains the rejection of claims 1-20 under 35 USC § 103 in the present office action as being anticipated by Lane in view of Hussain and in further view of Sharo.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of enabling contact for a user with an entity based on scoring internal and external information for the entity. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “identifying prospective entities to interact with; determine a plurality of entities located within a geographic area; filter the plurality of entities using one or more filtering criteria to determine a subset of entities that correspond to a selected type of entity; request internal information associated with the subset of entities that has been stored, wherein the internal information is representative of existing relationships between the enterprise system associated with the client device and the subset of entities; receive internal information corresponding to at least one of the subset of entities; receive from an external entity other than the enterprise system or an affiliate thereof external information corresponding to the subset of entities; use both the internal information and the external information to determine, for each entity in the subset, a ranking of being a prospective entity to interact with; identify one or more of the subset of entities in the user interface based on the ranking, in association with the geographic area; and enable contact to be initiated with a selected one of the one or more of the subset of entities”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for enabling contact for a user with an entity based on scoring internal and external information for the entity. As a result, claim 1 recites an abstract idea under Step 2A Prong One. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 17 and 20 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 17 and 20 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-17 and 18-19 recite organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for enabling contact for a user with an entity based on scoring internal and external information for the entity. As a result, claims 2-17 and 18-19 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A client device”, “a processor”, “a display coupled to the processor”, “a communications module coupled to the processor”, “memory coupled to the processor”, “memory storing computer executable instructions”, “provide a user interface via the display”, “from a server device, via the communications module”, “by an enterprise system associated with the client device”,“ from the server device, via the communications module”, “via the communications module”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. When considered in view of the claim as a whole, the steps of receiving information do not integrate the abstract idea into a practical application because these steps are insignificant extra solution activity to the judicial exception. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 17 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 20 further recites “A non-transitory computer readable medium for identifying prospective entities to interact with, the computer readable medium comprising computer executable instructions”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 17 and 20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-17 and 18-19 include additional element beyond those recited by independent claims 1, 17, and 20 that do not recite an abstract idea. The additional elements in the dependent claims include “map portion of the user interface” as in claim 2, “communicate with a selected one of the subset of entities via the communications module” as in claim 3, “device sends a list of one or more questions” as in claim 4, “via the communications module” as in claim 6, “mobile device” as in claim 11, “automatically detect a mobile device” as in claim 12, “display the information” as in claim 13, “model being generated using a machine learning algorithm” as in claim 15,“ client device” as in claim 16, “server device” as in claim 18, “display the information” as in claim 19. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea.  As a result, claims 2-17 and 18-19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A client device”, “a processor”, “a display coupled to the processor”, “a communications module coupled to the processor”, “memory coupled to the processor”, “memory storing computer executable instructions”, “provide a user interface via the display”, “from a server device, via the communications module”, “by an enterprise system associated with the client device”,“ from the server device, via the communications module”, “via the communications module”. The steps of receiving information do not amount to significantly more than the abstract idea because these steps are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 17 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 20 further recites “A non-transitory computer readable medium for identifying prospective entities to interact with, the computer readable medium comprising computer executable instructions”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 17 and 20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-17 and 18-19 include additional element beyond those recited by independent claims 1, 17, and 20 that do not recite an abstract idea. The additional elements in the dependent claims include “map portion of the user interface” as in claim 2, “communicate with a selected one of the subset of entities via the communications module” as in claim 3, “device sends a list of one or more questions” as in claim 4, “via the communications module” as in claim 6, “mobile device” as in claim 11, “automatically detect a mobile device” as in claim 12, “display the information” as in claim 13, “model being generated using a machine learning algorithm” as in claim 15,“ client device” as in claim 16, “server device” as in claim 18, “display the information” as in claim 19. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-17 and 18-19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over Lane et al. (US 20180040007 A1) in view of Hussain (US 20170004573 A1) and in further view of Sharo (US 20020161764 A1).
Regarding claim 1. Lane teaches A client device for identifying prospective entities to interact with, the client device comprising: a processor; [Lane, para. 202, the system uses a processor] a display coupled to the processor; [Lane, para. 206 and figure 9, a display is coupled to a processor] a communications module coupled to the processor; and  [Lane, para. 0074, Lane teaches “a client application that enables an end-user to log into an end-user account that may be managed by another computer” wherein a client application that enables an end-user to log into an end-user account that may be managed by another computer is equivalent to a module connected to a processor] a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to: [Lane, para. 0050, Lane teaches “In at least one of the various embodiments, a computer program product comprising computer readable storage medium encoded with instructions that, when executed by at least one processor in a computer system that comprises one or more processors and memory operatively coupled to the computer system causes the computer to perform the actions and processes and operate system components described for the system and methods herein” wherein a memory connected to the processor to perform the steps] provide a user interface via the display; [Lane, figure 23 C, teaches a user interface that shows business entities on a map] determine a plurality of entities located within a geographic area; filter the plurality of entitiesusing one or more filtering criteria to determine a subset of entities that correspond to a selected type of entity; [Lane, para. 0105, Lane teaches “The component matching module 258 can be configured to filter matches based on at least one of score, geography, industry, selection criteria, and performance measures.” wherein filtering using criteria (industry, geography…) also see figure 23] request from a server device, via the communications module, internal information associated with the subset of entities that has been stored by an enterprise system associated with the client device, [Lane, para. 0105, Lane teaches “The BOP Application 215 can include a component matching module 258 configured to generate matching information for BOP component matching to one or more scored business entities and other scored BOP components that can provide goods or services matched to the BOP component. The component matching module 258 can be configured to present matching information based on a BOP component category. Information generated by the component matching module 258 can be recorded to the client business entity database 209. The component matching module 258 can be configured to filter matches based on at least one of score, geography, industry, selection criteria, and performance measures” wherein the “matching module” is equivalent to the “communication module”, wherein the “Information generated by the component matching module 258 can be recorded to the client business entity database 209” is equivalent to the “internal information associated with the subset of entities that has been stored by an enterprise”, and wherein the “The component matching module 258 can be configured to filter matches based on at least one of score, geography, industry” is equivalent to “request from a server device internal information”] wherein the internal information is representative of existing relationships between the enterprise system associated with the client device and the subset of entities; [Lane, para. 0159, Lane teaches “At block 606, in at least one of the various embodiments, the BOP Application is configured to obtain firmographics information for the client business entity. Firmographics are sets of characteristics to segment prospect organizations. Firmographics variables can include features of organizational behavior in categorical segments, for instance by particular industry. Operating variables can then be analyzed and compared for like firmographics, for example purchasing approach, situational factors and measurable characteristics of relationships (e.g., credit, length of relationship)” wherein obtaining firmographic information for entities including relationship] receive from the server device, via the communications module, internal information corresponding to at least one of the subset of entities; [Lane, figure 23 C, Lane teaches Once a user clicks on an icon (or selects a particular area in which trusted entities are to be displayed) the information (i.e. internal) corresponding to the company is displayed (or the information regarding the identity/location of the trusted entity is displayed in the window above)] receive from an external entity other than the enterprise system or an affiliate thereof, via the communications module, external information corresponding to the subset of entities; [Lane, para. 0109, Lane teaches “In an embodiment the map tool can include a native map application for the BOP Module 252 to generate a map interface for a user. In an embodiment, the map tool 262 can be configured to use a third party map application, for example Google Maps, Apple Maps, MapQuest, etc.” wherein using external mapping information from external database. See instant specification para. 0028 “As discussed in greater detail below, the external databases 24 can also include geolocating and mapping data and/or global positioning system (GPS) data”]
Lane does not specifically teach, however, Hussain teaches use both the internal information and the external information to determine, for each entity in the subset, a ranking of being a prospective entity to interact with; [Hussain, para. 0017, Hussain teaches “In some cases, the resulting fidelity score may suggest that the user has a likelihood of default above a particular threshold, or the information available on the user (i.e., the client data, internal data, and verification data), may be insufficient to generate a reliable fidelity score (e.g., a minimum number of input values are not available), in which case, the system may submit a request to an external entity (e.g., a credit bureau, a bank, etc.) for additional data” wherein using internal data and external data when the internal data is insufficient to rank (score) entities. See instant para. 0020 “obtaining information corresponding to each of the subset of entities may include searching at least one internal database for a match with an entity having an existing relationship, and searching at least one external database when no match is found using the at least one internal database”] 
Lane teaches trusted platform powered by a client-side company application that implements a Business Organizing Principle (“BOP”) for a company and distributed immutable ledger, which provides the company with secure transactions and transaction data and Hussain teaches A system obtains a first set of data associated with interactions by a user conducting a transaction using an interface of a computing device, a second set of data associated with a previous transaction, and a third set of data associated with verification of a user identity. The system generates a first score based at least in part on the first, second, and the third sets of data. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Lane to incorporate the teaching of Hussain by using internal and external data to rank entities.  The motivation to combine Lane with Hussain has the advantage of using external data in addition to the internal, where the internal data is insufficient to do the ranking, to generate a better score [Hussain, para. 0017]
Further, Lane teaches identify one or more of the subset of entities in the user interface based on the ranking, in association with the geographic area; [Lane, para. 0105, Lane teaches “The component matching module 258 can be configured to filter matches based on at least one of score, geography, industry, selection criteria, and performance measures.” wherein filtering using criteria (industry, geography…) based on score. Also see figure 23]
Lane in view of Hussain does not specifically teach, however, Sharo teaches and 2 CPST Doc: 372841.2Application No: 16/543,019Docket No: 22822/00482enable contact to be initiated with a selected one of the one or more of the subset of entities via the communications module [Sharo teaches that a company may be identified as being a potential business partner from a strategic standpoint (see Figure 43 and 44 where the target company is contacted to help them reduce costs and evaluate whether the target company is a strategic fit)] 
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lane in view of Hussain to have included the communications module teachings of Sharo where contact information and scripts are provided because they would have provided the benefit of facilitating contact with a potential company identified to improve the strategy of a particular company.   
Regarding claim 2. Lane in view of Hussain and Sharo teaches all of the limitations of claim 1 (as above). Further, Lane teaches wherein the user interface comprises a map portion, and the computer executable instructions further cause the processor to: display at least a portion of the geographic area in the map portion of the user interface [Lane, figure 23 and figure 16 which shows the display of a portion of the geographic area in the map portion of the user interface].  
Regarding claim 3. Lane in view of Hussain and Sharo teaches all of the limitations of claim 1 (as above). Further, Lane teaches wherein the computer executable instructions further cause the processor to: communicate with a selected one of the subset of entities via the communications module [Lane, figure 6 Communication is via a network interface (see Figure 3)].   
Regarding claim 4. Lane in view of Hussain and Sharo teaches all of the limitations of claim 3 (as above). Lane in view of Hussain does not teach, however, Sharo teaches wherein the device sends a list of one or more questions for the selected one of the subset of entities [Sharo, para. 0232 and figure 22, Sharo teaches “This Planned Interaction is a follow-up to FIG. 22's Interactions”] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Lane in view of Hussain to incorporate the teaching of Sharo by sending a list of questions.  The motivation to combine Lane in view of Hussain with Sharo has the advantage of improve business productivity, reduce risks and maximize profits [Sharo, para. 0006].
Regarding claim 5. Lane in view of Hussain and Sharo teaches all of the limitations of claim 4 (as above). Lane in view of Hussain does not teach, however, Sharo teaches wherein the list of one or more questions is provided using a questionnaire generated based on an analysis of the information corresponding to the selected one of the subset of entities [Sharo, para. 0184 and figure 22, Sharo teaches “Scripts, questionnaires, and surveys are prepared 314 for use in each Acquisition/Closing/Retention (A/C/R) Phase to elicit the information to be derived from the contact and/or to be verified by the contact” see also figure 5 where the customer is targeted based on initial search] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Lane in view of Hussain to incorporate the teaching of Sharo by using a questionnaire generated based on an analysis.  The motivation to combine Lane in view of Hussain with Sharo has the advantage of improve business productivity, reduce risks and maximize profits [Sharo, para. 0006].  
Regarding claim 6. Lane in view of Hussain and Sharo teaches all of the limitations of claim 1 (as above). Lane in view of Sharo does not teach, however, Hussain teaches wherein the computer executable instructions further cause the processor to: request, from the external entity, via the communications module, for information corresponding to at least one of the subset of entities in response to determining the internal information corresponding to the subset of entities provided by the server device is insufficient [Hussain, para. 0017, Hussain teaches “In some cases, the resulting fidelity score may suggest that the user has a likelihood of default above a particular threshold, or the information available on the user (i.e., the client data, internal data, and verification data), may be insufficient to generate a reliable fidelity score (e.g., a minimum number of input values are not available), in which case, the system may submit a request to an external entity (e.g., a credit bureau, a bank, etc.) for additional data” wherein using internal data and external data when the internal data is insufficient to rank (score) entities. See instant para. 0020 “obtaining information corresponding to each of the subset of entities may include searching at least one internal database for a match with an entity having an existing relationship, and searching at least one external database when no match is found using the at least one internal database”] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Lane in view of Sharo to incorporate the teaching of Hussain by using internal and external data to rank entities.  The motivation to combine Lane in view of Sharo with Hussain has the advantage of using external data in addition to the internal, where the internal data is insufficient to do the ranking, to generate a better score [Hussain, para. 0017].  
Regarding claim 7. Lane in view of Hussain and Sharo teaches all of the limitations of claim 1 (as above). Further, Lane teaches wherein the prospective entities to interact with comprise prospective clients for which to provide at least one product or service [Lane, para. 0173 Lane teaches “In at least one of the various embodiments, the BOP application is configured to allow a user to transact with a matched company. In at least one of the various embodiments, the BOP application is configured to allow users to transact on a distributed immutable ledger” in addition para. 0176 teaches “For example, in an embodiment, a data management tool is configured to log, store and control access to the data, which can then be monetized by the business or exchanged for other goods and services with other businesses” wherein interacting with comprise prospective clients for which to provide at least one product or service].  
Regarding claim 8. Lane in view of Hussain and Sharo teaches all of the limitations of claim 2 (as above). Further, Lane teaches wherein the one or more of the subset of entities is identified in the map portion of the user interface [See Figure 23C, 19G where the entities are identified in the map portion of the interface].  
Regarding claim 9. Lane in view of Hussain and Sharo teaches all of the limitations of claim 1 (as above). Further, Lane teaches wherein the one or more of the subset of entities is identified by providing a list [See para. 0172, Lane teaches  “Trusted Platform can also makesome modeling tools available on the platform to help the business create a prioritized target list”].  
Regarding claim 10. Lane in view of Hussain and Sharo teaches all of the limitations of claim 9 (as above). Further, Lane teaches wherein the list is ordered according to the ranking associated with the respective entity [See para. 0172, Lane teaches  “Trusted Platform can also make some modeling tools available on the platform to help the business create a prioritized target list” wherein prioritized list].  
Regarding claim 11. Lane in view of Hussain and Sharo teaches all of the limitations of claim 1 (as above). Further, Lane teaches wherein the device comprises a mobile device, the user interface uses a geolocating tool to associate the plurality of entities with the geographic area, and the user interface uses a mapping tool to obtain information for displaying the map portion [See Paragraph 0071, the devices include mobile phones. The figures cited above provide for associating the plurality of entities with the geographic area. (See Figure 23c). Paragraph 161, 96, the system uses a mapping tool to obtain and graph the geographic location].  
Regarding claim 12. Lane in view of Hussain and Sharo teaches all of the limitations of claim 11 (as above). Further, Lane teaches wherein the computer executable instructions further cause the processor to: detect a location input from which the geographic area is determined; or automatically detect a mobile device location from which the geographic area is determined [See Paragraph 0096, “to determine the physical coordinates of BOP client computer 200 on the surface of the Earth” Here the mobile device location is automatically detected and the location determined].  
Regarding claim 13. Lane in view of Hussain and Sharo teaches all of the limitations of claim 1 (as above). Further, Lane teaches wherein the computer executable instructions further cause the processor to: display the information corresponding to the subset of entities after detecting selection of an option to access the internal information from the server device [See Paragraph 0170, “the matching module can be configured to filter matches based a business score, geography, industry, selection criteria, performance measures; or firmographic values…The BOP Application may also recommend suppliers in the business's area or beyond the businesses immediate neighborhood, for example if data for the “non-local” matched business shows it supplies a number of businesses in its neighborhood”. Also para. 0172 teaches “the BOP application can be configured to provide a map view with suggestions on both partnering and outsourcing options” Once the matching is made based on a selection — the BOP application generates a map view (the maps are exemplarily shown above). See Figure 1 #112 for the trusted platform server].   
Regarding claim 14. Lane in view of Hussain and Sharo teaches all of the limitations of claim 1 (as above). Further, Lane teaches wherein the ranking comprises a quantitative value [See Paragraph 0172, “For example, in an embodiment, the BOP Application can be configured to present a customized model score computed by the BOP Trusted Platform to target prospects and suggesting the best channels to reach those customers e.g.” The prioritized list is based on a quantitative value (i.e. a score — see last sentence of paragraph 170)].  
Regarding claim 15. Lane in view of Hussain and Sharo teaches all of the limitations of claim 14 (as above). Further, Lane teaches wherein the quantitative value is determined using a model, the model being generated using a machine learning algorithm [See Paragraph 0172, “For example, in an embodiment, the BOP Application can be configured to present a customized model score computed by the BOP Trusted Platform” Because the model here is applied using a computer and performs pattern matching of the entities being score, this broadly meets the limitation of machine learning].  
Regarding claim 16. Lane in view of Hussain and Sharo teaches all of the limitations of claim 15 (as above). Further, Lane teaches wherein the ranking is performed at the server device for the client device [See Paragraph 0071, “BOP client computer 102 may include computers”, also para. 0080 teaches “BOP Application Server can be hosted on Trusted Platform Server Computer 112 of FIG. 1, or the like” Paragraph 80, the BOP applications are hosted (i.e. thus the functions are performed by) by server computers.].  
Regarding claims 17-20, claims 17-20 recite similar limitations to those addressed by the rejection of claims 1-16 above and are therefore rejected under the same rationale. Furthermore regarding claim 20, Lane teaches software for performing the method steps (see paragraph 99, 104, where computer readable medium performs the functions described in Lane).
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623